 Case 4:99-cr-40147-LLP Document 189 Filed 06/17/20 Page 1 of 2 PageID #: 535




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA
                                                4:99CR40147-001
                    Plaintiff
                                                GARNISHEE ORDER
                    vs.

KEVIN STORM

                    Defendant

                    and

BALDWIN FILTERS INC.,
CLEVELAND, OH,
and its successors or assigns

                    Garnishee


      A Writ of Garnishment, directed to Garnishee, has been duly issued and

served upon the Garnishee. Pursuant to the Writ of Garnishment, the

Garnishee filed an Answer on May 4, 2020, stating that at the time of the

service of the Writ it had, in its possession or under its control, personal

property belonging to and due the Defendant, and that Garnishee was indebted

to Defendant in the sum of $84,264.06 for the Defendant's $1,055.03 net

earnings.

      On April 9, 2020, the Defendant was notified of the right to a hearing

and has not requested a hearing to determine exempt property.

      Pursuant to 28 U.S.C. §3205(c)(7), 15 U.S.C. §1673(a)(1) and 29 C.F.R.

§870.10,
 Case 4:99-cr-40147-LLP Document 189 Filed 06/17/20 Page 2 of 2 PageID #: 536




      IT IS ORDERED that Garnishee, and its successors or assigns, pay to the

Plaintiff the amount which the Garnishee was previously ordered to withhold

from Defendant upon service of, and pursuant to, the Writ, namely, twenty-five

percent (25%) of the Defendant's $1,055.03 net earnings, or the amount by

which the Defendant's disposable earnings for the week exceed thirty times the

federal minimum hourly wage, whichever is less.

      IT IS FURTHER ORDERED that Garnishee, and its successors or

assigns, pay to the Plaintiff twenty-five percent (25%) of the Defendant's future

$1,055.03 net earnings or the amount by which the Defendant's future

disposable earnings for the week exceed thirty times the federal minimum

hourly wage, whichever is less. The amount to be paid to the Plaintiff should

be increased or decreased by the Garnishee in equal proportion to any increase

or decrease in the Defendant's earnings without further order of this Court.

Payments should be made payable to the U.S. Clerk of Court and mailed to the

Clerk at 400 South Phillips, Room 128. Sioux Falls, SD 57104-6851.

      IT IS FURTHER ORDERED that the Garnishee, and its successors or

assigns, continue said payments until the debt to the Plaintiff is paid in full,

until the Garnishee no longer has custody, possession or control of any

property belonging to the Defendant, or until further order of this Court.

      DATED: June 17, 2020

                                      BY THE COURT:

                                      ____________________________________
                                      LAWRENCE L. PIERSOL
                                      UNITED STATES DISTRICT JUDGE




                                       -2-
